42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Thomas PHELAN, Plaintiff Appellant,v.A. T. HANULIK, Warden;  Mason Kent;  Neil Potter;  MavisLloyd;  Lieutenant Duran;  Lieutenant Rufner;Terrance Ellis;  Dan Ryan, in theirindividual and official capacities,DefendantsAppellees.
No. 94-6299.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994Decided Dec. 7, 1994.

Richard Thomas Phelan, Appellant Pro Se.  Linda B. Thall, Senior Assistant County Attorney, Joyce Reuben Stern, Assistant County Attorney, Edward Barry Lattner, COUNTY ATTORNEY'S OFFICE, Rockville, MD, for Appellees.
D.Md.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phelan v. Hanulik, No. CA-93-886 (D. Md. Feb. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 Phelan has filed a motion in this Court seeking to have his Complaint entered on the district court's docket.  Because the docket sheet reflects the entry of the Complaint, the motion is hereby denied